Case 4:20-cv-05640-YGR Document 287-4 Filed 01/25/21 Page 1 of 4




                      Exhibit B




   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-4 Filed 01/25/21 Page 2 of 4
                   Case 4:20-cv-05640-YGR Document 287-4 Filed 01/25/21 Page 3 of 4




          Or in order to not complicate matters like the above we REQUIRE that for subscription services
          like Hulu the transaction go through an in-app purchase? In that case we would get 30% of the
          ongoing subscription fee and keep it simple.

          In that case (for new customers):

          For one-time transactions the content provider can use an in-app transaction or a referral
          mechanism and we get 30%

          For on-going subscription services, the transaction must be in-app and we get 30%

          jai

          On Mar 17, 2011, at 7:26 AM, Jeff Robbin wrote:

           Adding Josh.
           -Jeff

           On Mar 17, 2011, at 7:21 AM, Eddy Cue wrote:

           fixed bounty for referral, not percentage

           On Mar 17, 2011, at 6:58 AM, Jeff Robbin wrote:

           -Jeff
           Sent from my iPad

           On Mar 17, 2011, at 6:34 AM, Eddy Cue <                       > wrote:
           On Mar 16, 2011, at 7:35 AM, Jeff Robbin wrote:

               On Mar 15, 2011, at 10:25 PM, Jai Chulani wrote:

               As we add more content partners on the platform, I think it may be useful to come up with
               some guidelines when talking with them. Here's are some thoughts. Let me know what you
               think.

               Cable/Sat operators like Cablevision, Comcast, Canal+, Sky, etc
               - These guys are pretty entrenched in the market and we're not going to gain much by trying to
               make any $ here. Nor are we going to get them many NEW subscribers.
               - No referral fees or $$ exchanged
               - They will NOT offer any transactional VOD services
               - Subscriptions services that are part of their content offering including On-Demand are okay

               Agreed, no money here

               New Sports subscription services like NHL, MLS (Major League Soccer), NFL,




                        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                                                      APL-APPSTORE_02827862
                       Case 4:20-cv-05640-YGR Document 287-4 Filed 01/25/21 Page 4 of 4



               EuroSport, MotoGP, etc.
               - If we get them a NEW subscriber, we get a revenue share/bounty (30% of the first year
               revenues, or on an on-going basis?)
               - For an existing customer, no $$ exchanged. Apple TV is just another platform for them

               Look at the deals we did for NBA/MLB. Different %s, couldn't get 30% for them.

               Ideally, they let us sign up subs as part of the app using your iTunes account. In that case, we
               take 30%. If it's like MLB where it is a link, it probably chump change so it doesn't matter
               much.

               Content offerings like Hulu, BBC
               - For free, ad-supported content like BBC, no $$ exchanged. Apple TV is just another
               platform for them
               - For paid subscription like Hulu plus, if we get them a NEW subscriber, we get a revenue
               share/bounty (30% of the first year revenues, or on an on-going basis?)
               - For an existing customer, no $$ exchanged. Apple TV is just another platform for them
               - They will NOT offer any transactional VOD services

               BBC is paid outside UK.
               You won't get 30% from Hulu Plus, either. They can't afford it.

               News and free sports like CNN, Fox, NY Times, ESPN3 etc.
               - Typically these are free, ad-supported content, no referral fees or $$ exchanged

               No ads in the UI... only in content.

               Internet content like Vimeo, Pandora, NPR
               - For free content, no referral fees or $$ exchanged
               - If we get them a NEW subscriber, we get a revenue share/bounty (30% of the first year
               revenues, or on an on-going basis?)

               Same % comment.

               I don't want to do any deals where we get less than 30%. That is what it is on the app store and
               we can't be making a different deal here. If that is not possible than I want a one-time bounty
               but we need to very careful here so this doesn't spillover to the app store.

           To be clear, the 30% is for subs purchased through our device, not for referrals.
            Eddy

               -Jeff




                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                                                         APL-APPSTORE_02827863
